                 Case 21-30070-lkg          Doc 28              Filed 05/24/21                      Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                )             In Proceedings
                                                      )             Under Chapter 13
BARBARA ANN WHALEY,                                   )
                                                      )             BK No: 21-30070
                Debtor.                               )

                                          AGREED ORDER

         This parties announce to the Court that they have reached an agreement concerning the

Trustee’s Response to the Debtor’s Objection to Claim #6-1 of US Bank Trust National

Association, as Trustee of the Igloo Series IV Trust, the terms and conditions of which are as

follows:

         1. Proof of Claim #6-1 is allowed in the amount of $77,935.56, which includes a mortgage

             arrearage of $21,952.01.

         2. The arrearage of $21,952.01 consists of the arrearage as listed in the Proof of Claim in

             the amount of $20,756.28, the February 2021 mortgage payment in the amount of

             $611.28 and the March 2021 limbo payment in the amount of $584.45.

         Counsel for the moving party shall serve a copy of this order by mail to all interested parties

who were not served electronically.


ENTERED: May 24, 2021
                                                       /s/ Laura K. Grandy
                                        __________________________________________________________________________________________

                                         UNITED STATES BANKRUPTCY JUDGE/7


Agreed to:

/s/ Russell C. Simon                                                /s/ Ronald A. Buch
Chapter 13 Trustee                                                  Debtor’s Counsel
